         Case 1-20-43932-jmm      Doc 58     Filed 01/13/21      Entered 01/13/21 11:57:19




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
____________________________________________

In re:                                                        Case No: 20-43932-jmm

FANCHEST, INC.,                                               Chapter 11

                  Debtor.1
___________________________________________

             ORDER ON EMERGENCY MOTION FOR ORDER PURSUANT TO
              BANKRUPCY RULE 9019 APPROVING SETTLEMENT WITH
                     FOSDICK FULFILLMENT CORPORATION

          Upon the Motion dated January 5, 2020 (the “Motion”)2 of Fanchest, Inc., as debtor and

debtor in possession (the “Debtor”), pursuant to Fed. R. Bankr. P. 9019, for an order approving the

Settlement Agreement annexed to the Motion as Exhibit B; and the Court having jurisdiction to

consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and

consideration of the Motion and venue being proper before this Court pursuant 28 U.S.C. §§ 1408

and 1409; and due and proper notice of the Motion having been provided, and it appearing that no

other or further notice need be provided; and the relief requested in the Motion being in the best

interests of the Debtor and its estate and creditors; and the Court having reviewed the Motion and

all responses; and the Court having determined that the legal and factual bases set forth in the

Motion establish just cause for the relief granted therein; and upon all of the proceedings had before

the Court and after due deliberation and sufficient cause appearing therefore, it is

          ORDERED that the Motion is GRANTED; and it is further

          ORDERED that the Court retains jurisdiction with respect to all matters arising from or


1
  (Federal Tax Id. No. xx-xxx 3182).
2 Capitalized terms used but not defined in this Order shall have the meanings ascribed to them
in the Motion.
                                                  1
     Case 1-20-43932-jmm          Doc 58      Filed 01/13/21     Entered 01/13/21 11:57:19




related to the implementation of this Order; and it is further

       ORDERED that this Order shall be effective and enforceable immediately upon entry and

shall constitute a final order within the meaning of 28 U.S.C. § 158(a). To the extent applicable,

Bankruptcy Rule 6004(h) is hereby waived.




                                                                 ____________________________
 Dated: Brooklyn, New York                                              Jil Mazer-Marino
        January 13, 2021                                         United States Bankruptcy Judge
                                                  2
